Title: From George Washington to Jonathan Boucher, 20 October 1768
From: Washington, George
To: Boucher, Jonathan



Octr 20th, 1768.

This Letter will be delivered to you by Jacky Custis, who has been detained from School longer than was intended, owing first to his own ill health, and then to his Mamma’s; who did not care to part with him till she had got the better of an Indisposition which confined her some days. He now promises to stick close to his Book, and endeavour by diligent study to recover his lost time—he will have nothing (that we know of) to interupt him till the intervention of the Christmas Hollidays, when you will please to give him leave to return home. Revd Sir Yr Most Obedt Hble Servt

Go Washington.

